104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.N. Jerome WILLINGHAM, Plaintiff-Appellant,v.CITY OF JACKSONVILLE;  Christopher Mark Padgett, of theJacksonville Police Department, Members of theJacksonville City Council, Defendants-Appellees,andM.C. CHOATE, Mayor;  Dorothy S. Pullicino;  Turner G.Blount;  Morris V. Daughtry;  Greg Johnston;James Sloan;  James N. Smith;  State ofNorth Carolina;  Edward W.Farnell, Jr., Defendants.
No. 96-1396.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  James C. Fox, Chief District Judge.  (CA-95-41-7-F)
N. Jerome Willingham, Appellant Pro Se.
Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Willingham v. City of Jacksonville, No. CA-95-41-7-F (E.D.N.C. Feb. 21, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED